Exhibit 10.5

SEVENTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This Seventh Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this [______] day of [_____],  2018, by and between SILICON VALLEY
BANK, a California corporation with a loan production office located at 275
Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”) and COLLEGIUM
PHARMACEUTICAL, INC., a Virginia corporation with an office located at 780
Dedham Street, Suite 800, Canton, Massachusetts 02021 (“Borrower”).

RECITALS

A.        Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of August 28, 2012, as amended by that certain First
Amendment to Loan and Security Agreement dated as of January 31, 2014, by and
between Borrower and Bank, as amended by that certain Assumption and Second
Amendment to Loan and Security Agreement (the “Second Amendment”) dated as of
August 12, 2014, by and between Borrower and Bank, as amended by that certain
Third Amendment to Loan and Security Agreement dated as of September 25, 2014,
by and between Borrower and Bank, as further amended by that certain Fourth
Amendment to Loan and Security Agreement dated as of October 31, 2014, by and
between Borrower and Bank, as further amended by that certain Consent and Fifth
Amendment to Loan and Security Agreement dated as of December 31, 2015, by and
between Borrower and Bank, and as further amended by that certain Consent and
Sixth Amendment to Loan and Security Agreement dated as of January 9, 2018 (as
the same may from time to time be further amended, modified, supplemented or
restated, the “Loan Agreement”).

B.         Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.

C.        Borrower has requested that Bank amend the Loan Agreement to (i)
revise an Event of Default and (ii) make certain revisions to the Loan Agreement
as more fully set forth herein.

D.        Bank has agreed to so amend certain provisions of the Loan Agreement,
but only to the extent, in accordance with the terms, subject to the conditions
and in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.        Definitions.  Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.

2.        Amendment to Loan Agreement.

2.1       Section 5 (Events of Default).  Section 5 of the Loan Agreement is





1

--------------------------------------------------------------------------------

 



amended by deleting the text “March 31, 2018” appearing in subsection (xi)
thereof, and inserting in lieu thereof the text “August 1, 2018”.

3.         Limitation of Amendment.

3.1       The amendment set forth in Section 2, above, is effective for the
purpose set forth herein and shall be limited precisely as written and shall not
be deemed to (a) be a consent to any amendment, waiver or modification of any
other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

3.2       This Amendment shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

4.         Representations and Warranties.  To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:

4.1       Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

4.2       Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

4.3       The organizational documents of Borrower delivered to Bank on the
Second Amendment Effective Date remain true, accurate and complete and have not
been amended, supplemented or restated and are and continue to be in full force
and effect, except as set forth on Exhibit 2 annexed to the Second Amendment;

4.4       The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

4.5       The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

4.6       The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of,





2

--------------------------------------------------------------------------------

 



or filing, recording or registration with, or exemption by any governmental or
public body or authority, or subdivision thereof, binding on Borrower, except as
already has been obtained or made; and

4.7       This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.         Updated Schedule D.   Borrower has delivered an updated Schedule D
(Statement of Borrower’s Information) to the Loan Agreement in connection with
this Amendment attached hereto as Exhibit 1 (the “Updated Schedule D”), which
Updated Schedule D shall supersede in all respects that certain Schedule D
(Statement of Borrower’s Information) to the Loan Agreement previously delivered
by Borrower to Bank in connection with the Second Amendment.  Borrower agrees
that all references in the Loan Agreement to “Schedule D” shall hereinafter be
deemed to be a reference to the Updated Schedule D.

6.         Integration.  This Amendment and the Loan Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

7.         Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

8.         Effectiveness.  This Amendment shall be deemed effective upon (a) the
due execution and delivery to Bank of this Amendment by each party hereto and
(b) Borrower’s payment of Bank’s legal fees and expenses incurred in connection
with this Amendment.

[Signature page follows.]

 

 



3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as a sealed instrument under the laws of the Commonwealth
of Massachusetts as of the date first written above.

 

 

 

 

 

 

 

BANK

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BORROWER

 

 

 

COLLEGIUM PHARMACEUTICAL, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT 1

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE D

STATEMENT OF BORROWER’S INFORMATION

Borrower hereby represents and warrants, as of the date of the Agreement,
subject to any updates provided to Bank as required under the Agreement:  (If
none, please indicate so.  Attach additional pages, if necessary.)

*1.         The exact legal name of Borrower, as set forth in its formation
documents, is: Collegium Pharmaceutical, Inc.

*2.         Borrower currently operates and has operated during the previous
five years under only the following names: Collegium Pharmaceutical, Inc., a
Virginia corporation, and Collegium Pharmaceutical, Inc., a Delaware
corporation.

*3.         Borrower is organized in the Commonwealth of Virginia and is
qualified to do business in the following states:  Massachusetts.

*4.         The following are all of Borrower’s Subsidiaries and their
respective states (or countries, if other than the U.S.) and dates of formation,
as well as the percentage of total capital stock owned by Borrower:

 

 

 

 

Name of Subsidiary

State

Date of

Formation

Percentage of
Total Capital Stock
Owned by Borrower

Collegium NF, LLC

Delaware

December 1, 2017

100%

Collegium Securities Corporation

Massachusetts

December 22, 2015

100%

 

**5.        The following are all actions, suits, proceedings and investigations
pending, or to Borrower’s knowledge, currently threatened by or against
Borrower, in which a likely adverse decision could reasonably be expected to
cause a Material Adverse Change in Borrower’s business, operations or financial
condition:

None, other than the following matters, each of which has been publicly
disclosed: (i) defense of patent infringement litigation initiated by Purdue
Pharma, L.P. in relation to Xtampza ER (case numbers 1:17-CV-11923-FDS (D. Mass.
Oct.6, 2017) , 1:17-CV-11814-FDS (D. Mass. Sept. 21, 2017), and
1:15-CV-13099-FDS (D. Mass. Aug. 6, 2015)); (ii) defense of patent infringement
litigation initiated by Purdue Pharma, L.P. in relation to Nucynta ER and IR
(case number 1:18-CV-00226 (D. Del. Feb. 7, 2018)); and (iii) patent
infringement litigation initiated by Collegium Pharmaceutical, Inc. against Teva
Pharmaceutical USA, Inc. in relation to infringement of Collegium intellectual
property (case number 1:18-CV-00300 FDS (D. Del. Feb. 22, 2018)).

**6.        The following is a description of all returns, recoveries, disputes
and claims of at least $50,000 each, received by Borrower within the last thirty
(30) days:

None





-3-

--------------------------------------------------------------------------------

 

 

***7.       The following are all of Borrower’s copyrights or mask works
registered with the United States Copyright Office:

None

****8.     The following are all of Borrower’s patents, trademarks and service
marks, and all applications filed by Borrower in the United States Patent &
Trademark Office for a patent or to register a trademark or service mark:

See Exhibit A to this Schedule D.

9.          The following is all of the Borrower’s indebtedness existing as of
the date of the Agreement (other than indebtedness arising under the Agreement):

None

10.        The following is all of the Borrower’s investments (other than
Subsidiaries) existing as of the date of the Agreement:

None

11.        The following are all liens to which Borrower’s assets and property
are subject as of the date of the Agreement (other than liens in favor of
Lender):

None

12.        Other exceptions to representations and warranties under Section 3 of
the Agreement:

None

Borrower must update Bank of any material change to information:

 

 

 

*

  

at least thirty (30) days’ prior to the date of occurrence of the event
necessitating such update.

**

 

within five (5) days’ of the date of occurrence of the event necessitating such
update.

***

 

at least 15 days’ prior to the date of filing of any application with the United
States Copyright Office.

****

 

at least 30 days’ prior to the date of filing of any application with the United
States Patent and Trademark Office.

 





-4-

--------------------------------------------------------------------------------

 

 

EXHIBIT A TO SCHEDULE D

Borrower’s patents, trademarks and service marks, and all applications filed by
Borrower in the United States Patent & Trademark Office for a patent or to
register a trademark or service mark

 

 

 

 

 

 

 

Country

Case Status

Application No.

Application Date

Patent No.

Grant Date

Title/Mark

United States of America

Granted

10/614,866

7/7/2003

7,399,488

7/15/2008

ABUSE-DETERRENT PHARMACEUTICAL COMPOSITIONS OF OPIODS AND OTHER DRUGS

United States of America

Granted

11/149,867

6/10/2005

7,771,707

8/10/2010

ABUSE-DETERRENT DRUG FORMULATIONS

United States of America

Granted

12/823,628

6/25/2010

8,449,909

5/28/2013

ABUSE-DETERRENT DRUG FORMULATIONS

United States of America

Granted

12/473,073

5/27/2009

8,557,291

10/15/2013

ABUSE-DETERRENT PHARMACEUTICAL COMPOSITIONS OF OPIOIDS AND OTHER DRUGS

United States of America

Granted

13/870,690

4/25/2013

8,758,813

6/24/2014

ABUSE-DETERRENT DRUG FORMULATIONS

United States of America

Granted

12/965,572

12/10/2010

8,840,928

9/23/2014

TAMPER-RESISTANT PHARMACEUTICAL COMPOSITIONS OF OPIODS AND OTHER DRUGS

United States of America

Granted

13/551,455

7/17/2012

9,044,398

6/2/2015

ABUSE-DETERRENT PHARMACEUTICAL COMPOSITIONS OF OPIOIDS AND OTHER DRUGS

United States of America

Granted

14/054,513

10/15/2013

9,248,195

2/2/2016

ABUSE-DETERRENT PHARMACEUTICAL COMPOSITIONS OF OPIOIDS AND OTHER DRUGS

United States of America

Granted

14/946,275

11/19/2015

9,592,200

3/14/2017

ABUSE-DETERRENT PHARMACEUTICAL COMPOSITIONS OF OPIOIDS AND OTHER DRUGS

 





-5-

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

Country

Case Status

Application No.

Application Date

Patent No.

Grant Date

Title/Mark

United States of America

Granted

14/320,086

6/30/2014

9,682,075

6/20/2017

TAMPER-RESISTANT PHARMACEUTICAL COMPOSITIONS OF OPIODS AND OTHER DRUGS

United States of America

Granted

15/255,859

9/2/2016

9,737,530

8/22/2017

PROCESS OF MAKING STABLE ABUSE-DETERRENT ORAL FORMULATIONS

United States of America

Granted

14/147,088

1/3/2014

9,763,883

9/19/2017

ABUSE-DETERRENT DRUG FORMULATIONS

United States of America

Pending

14/321,125

7/1/2014

 

 

TAMPER-RESISTANT PHARMACEUTICAL COMPOSITIONS OF OPIOIDS AND OTHER DRUGS

United States of America

Pending

15/606,112

5/26/2017

 

 

TAMPER-RESISTANT PHARMACEUTICAL COMPOSITIONS OF OPIODS AND OTHER DRUGS

United States of America

Pending

15/725,818

10/5/2017

 

 

ABUSE-DETERRENT PHARMACEUTICAL COMPOSITIONS OF OPIOIDS AND OTHER DRUGS

United States of America

Pending

15/727,134

10/6/2017

 

 

ABUSE-DETERRENT PHARMACEUTICAL COMPOSITIONS OF OPIOIDS AND OTHER DRUGS

United States of America

Pending

15/681,589

8/21/2017

 

 

ABUSE-DETERRENT DRUG FORMULATIONS

United States of America

Pending

15/649,024

7/13/2017

 

 

PROCESS OF MAKING STABLE ABUSE-DETERRENT ORAL FORMULATIONS

United States of America

Pending

15/699,229

9/8/2017

 

 

METHOD OF TREATMENT WITH OXYCODONE FORMULATIONS HAVING FOOD EFFECTS

 





-6-

--------------------------------------------------------------------------------

 

 

Trademarks and Trademark Applications

 

 

 

 

 

 

Name

Application

Date

Application

Number

Publication

Date

Registration

Date

Registration

Number

Status

Collegium

Pharmaceutical

10/17/2014

86/426952

2/10/2015

6/6/2017

5218890

Registered

DeterX

9/19/2007

77/283090

6/17/2008

9/27/2011

4031851

Allowed

Xtampza

2/5/2015

86/525672

6/23/2015

8/23/2016

5027886

Registered

 

-7-

--------------------------------------------------------------------------------